Citation Nr: 1532824	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  10-15 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected rheumatic heart disease with aortic valve replacement, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision by the RO in St. Petersburg, Florida, that denied an increase in a 30 percent rating for service-connected rheumatic heart disease with aortic valve replacement, and denied entitlement to a TDIU.

During the pendency of this appeal, the Agency of Original Jurisdiction (AOJ) granted service connection and a 30 percent rating for major depressive disorder as secondary to the service-connected heart disease, effective from October 2011.

A personal hearing was held in May 2015 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The record before the Board consists of the Veteran's electronic Virtual VA and VBMS claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, additional development is necessary prior to appellate review.

The Veteran contends that his service-connected heart condition (rheumatic heart disease with aortic valve replacement) is more disabling than currently evaluated, and that he is unable to work due to his service-connected disabilities of a heart condition and major depressive disorder.  The law provides that a TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  

The RO issued a statement of the case in February 2010 as to the claims on appeal. Thereafter, extensive additional relevant VA medical records were obtained by the RO and associated with the electronic Virtual VA and VBMS files.  Some of this  evidence relates to the appellate issues, such as a September 2010 echocardiography report, a September 2010 cardiology consult, and a report of a September 2013 VA mental disorders examination.  However, this evidence has not yet been reviewed by the RO in the context of the instant appeal, with issuance of a supplemental statement of the case.  Such must be done prior to appellate review in order to provide due process to the Veteran.  See 38 C.F.R. §§ 19.31, 19.37(a) (2014).  

Moreover, since the award of service connection for major depressive disorder and with regard to the TDIU claim, the AOJ has not yet considered whether the Veteran's service-connected disabilities, in combination, render him unable to secure or follow a substantially gainful occupation.

Throughout the rating period on appeal, the AOJ has rated the service-connected heart condition as 30 percent disabling under Diagnostic Codes 7000-7016.  Diagnostic Code 7016 pertains to heart valve replacement (prosthesis), and Diagnostic Code 7000 pertains to valvular heart disease.  See 38 C.F.R. § 4.104.  Ratings under these Codes are assigned in large part based on limitations in workload due to heart disease that are measured in metabolic equivalents (METs).

The most recent VA compensation examination of the Veteran's heart condition was conducted in October 2007.  During this examination, the examiner reviewed the Veteran's electronic VA treatment records, but did not review the Veteran's claims file as it was not provided to him.  He also did not conduct cardiac tests, finding that they were not necessary, and referred to the results of a February 2007 transthoracic echocardiogram report which showed no evidence of left ventricular abnormalities.  His mechanical aortic valve had normal pressure, and he had no significant valvular insufficiency.  The diagnosis was status post aortic valve replacement in 1981 secondary to rheumatic heart disease.  The examiner opined that the Veteran had chronic stable dyspnea on exertion for the last 25 years, and that the Veteran's valve was working as well as it had ever worked.  The VA examiner indicated that the Veteran's estimated METS was 5-7. 

In light of the eight years since the last VA compensation examination and the Veteran's contentions of worsened condition since then, this case must be remanded for a VA examination to determine the current level of severity of the service-connected heart disease.  38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2; Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007) (when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

On remand, the VA cardiac examiner is asked to provide the METs level (or estimated METs level), as required by the governing rating criteria.  See 38 C.F.R. §§ 4.100(b), 4.104, Diagnostic Codes 7000, 7016.  

Moreover, evidence of record suggests that some of the Veteran's symptoms such as fatigue and shortness of breath may be related to other conditions, to include non-service-connected chronic obstructive pulmonary disease (COPD) and paroxysmal atrial tachycardia, and service-connected depression.  See, e.g., December 2011 VA social worker's letter, March 2010 VA outpatient psychiatry note, April 2009 VA primary care note, and May 1989 VA cardiology examination report.  Governing regulation provides that the use of manifestations not resulting from service-connected disease or injury is to be avoided when establishing the service-connected disability evaluation.  38 C.F.R. § 4.14.  However, where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

To qualify for a TDIU, the evidence must show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of at least 70 percent.  38 C.F.R. § 4.16(a).  As noted above, during the pendency of this appeal, the AOJ granted service connection and a 30 percent rating for major depressive disorder as secondary to the service-connected heart disease, effective from October 11, 2011.  Prior to that date the Veteran's only service-connected disability was heart disease, rated as 30 percent disabling.  Since that date, his combined disability rating is 50 percent.  Thus, the Veteran does not currently meet the criteria for a TDIU under 38 C.F.R. § 4.16(a).  

However, even if the Veteran does not satisfy these threshold minimum rating requirements of § 4.16(a), it is also possible to receive a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b) if it is determined he is incapable of securing and maintaining substantially gainful employment on account of his service-connected disabilities.

Additional information is needed to determine the degree of occupational impairment resulting from both of the Veteran's service-connected disabilities.  The medical and other records on file do not clearly indicate whether the Veteran is unemployable solely as a result of his service-connected disabilities, and a VA examination and opinion are needed to assist in making this determination. 

The Veteran has testified that he receives ongoing VA treatment for his service-connected disabilities.  Ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).
Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA medical records dated since September 2013 pertaining to treatment for heart disease or depression that are not already on file, and associate them with the electronic claims file.

2.  After all records and/or responses received have been associated with the electronic claims file, schedule the Veteran for a VA heart examination.  The electronic claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination should include all tests deemed necessary (i.e. stress test, echocardiogram, and/or electrocardiogram) unless such testing is medically contraindicated or such testing has been done within the past year, the results are of record, and there is no indication that there has been a change in the cardiac status of the Veteran since.  If any tests are deemed unnecessary or are medically contraindicated, the examiner should state such.

Following review of the claims file and examination of the Veteran, the examiner should: 

(a) Address the Veteran's current METs workload and whether symptoms of dyspnea, fatigue, angina, dizziness, and syncope are present, and if they are due to the service-connected rheumatic heart disease with aortic valve replacement.  If there is left ventricular dysfunction provide the ejection fraction.  The METs level (or estimated METs level) should be provided.

If the examiner cannot distinguish the effects of any current non-service-connected disorder from the symptoms due to the service-connected rheumatic heart disease with aortic valve replacement, the examiner should report the heart disease symptomatology including the effects of the non-service-connected disorder(s).

(b) The examiner should opine as to the functional effect of the Veteran's service-connected disabilities, including rheumatic heart disease with aortic valve replacement and major depressive disorder, on his ability to obtain or maintain gainful employment.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

If the examiner is unable to render the requested opinion without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

The Veteran is hereby advised that failure to report for this examination, without good cause, will have detrimental consequences on his claims.  See 38 C.F.R. § 3.655.

3.  Then readjudicate the claims for an increased rating for service-connected heart disease and for a TDIU (including on an extraschedular basis), in light of all of the additional evidence associated with the electronic Virtual VA and VBMS files since the February 2010 statement of the case.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




